Citation Nr: 1045397	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Service connection for a left knee disorder.  

2.  Service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran had verified active service from September 1998 to 
October 2003, and from October 2004 to December 2005.        

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  


FINDINGS OF FACT

1.  The record indicates that the Veteran has experienced a 
continuity of symptomatology indicative of a left knee disorder 
since service.  

2.  The record indicates that the Veteran has experienced a 
continuity of symptomatology indicative of a thoracolumbar 
disorder since service.  


CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  A thoracolumbar disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claims, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II.  The Merits to the Claims for Service Connection

In October 2006, the Veteran claimed service connection for left 
knee and back disorders.  He claims that he incurred these 
disorders during service due to wearing heavy protective body 
armor while serving in Iraq.  In the March 2007 rating decision 
on appeal, the RO denied the Veteran's claims.  For the reasons 
set forth below, the Board disagrees with that decision.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

In this matter, the record demonstrates that the Veteran has 
current left knee and back disorders.  In a November 2006 VA 
compensation examination report of record, the Veteran is 
diagnosed with left knee musculoskeletal strain with mild 
residual functional impairments, and with thoracolumbar 
mechanical low back strain with mild residual functional 
impairments.  

The Board also finds that the record supports the Veteran's 
claims that his current disorders relate to service.  In various 
statements of record from the Veteran, it is indicated that he 
has experienced a continuity of symptomatology since service of 
his disorders.  38 C.F.R. § 3.303(b).  While on active duty - in 
June 2003, October 2004, and October 2005 - the Veteran 
complained of swollen, stiff, or painful joints, and of back 
pain.  The Veteran asserted service connection for left knee and 
back disorders in his claim filed in October 2006, within one 
year of his discharge from service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  VA 
medical records dated from November 2006 to June 2007 reflect the 
Veteran's complaints of pain and limitation in his left knee and 
back.  And in an August 2007 statement of record, the Veteran 
detailed left knee and back disorders that he claims to have 
experienced during service, and since service.  

Laypersons are generally not capable of opining on matters 
requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  But in this matter, the Veteran is competent to 
attest to symptoms indicative of orthopedic pain and limitation.  
Indeed, lay testimony is competent to establish the presence of 
observable symptomatology, and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  The Veteran's complaints of record concern 
"observable" symptoms.  As he is competent to offer this 
evidence, his statements are of probative value.  Indeed, his 
statements indicate a continuity of symptomatology since service.  
See 38 C.F.R. § 3.303(b).  

Given this evidentiary background, the Board cannot find that the 
evidence of record preponderates against the Veteran's claims to 
service connection for left knee and back disorders.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  As 
such, a reasonable doubt has been created in the record.  This is 
an appropriate case in which to grant the claims by invoking VA's 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for left knee 
musculoskeletal strain is granted.  

2.  Entitlement to service connection for thoracolumbar 
mechanical low back strain is granted.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


